UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1128


In Re:   JAMES ALLEN IRBY, III,

                Petitioner.




                 On Petition for Writ of Mandamus.
             (8:03-cr-00490-DKC-1; 8:07-cv-01186-DKC)


Submitted:   March 31, 2011                 Decided:   April 6, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James Allen Irby, III, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James   Allen     Irby,    III,      petitions       for    a    writ     of

mandamus, alleging the district court has unduly delayed acting

on his 28 U.S.C.A. § 2255 (West Supp. 2010) motion.                       He seeks an

order from this court directing the district court to act.                             Our

review of the district court’s docket reveals that the district

court,    on    February      18,   2011,       denied    Irby’s    § 2255      motion.

Accordingly,      because     the   district      court    has     recently     decided

Irby’s case, we deny the mandamus petition as moot.                            We grant

leave    to    proceed   in   forma     pauperis.         We   dispense       with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    PETITION DENIED




                                            2